ITEMID: 001-5451
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 2000
DOCNAME: ALLFREY v. THE UNITED KINGDOM
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant is a citizen of the United Kingdom, born in 1940 and living in Malvern in Worcestershire.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant brought proceedings against the local authority, the Southend on Sea Borough Council (“the Council”), in which he challenged a civil action brought by the Council in connection with his barge. The action was compromised on 18 November 1981. Thereafter, in December 1982, the Council took possession of the barge and its contents, and sold them.
On 29 January 1988, the applicant issued a writ in which he claimed that the Council was not entitled to sell the barge and contents, and had not properly accounted for the proceeds of sale. The writ was served on the Council on 8 February 1988 and a statement of claim was served on 6 April 1988. The Council responded with a Defence and Counterclaim, and a Request for Further and Better Particulars of the Statement of Claim on 28 June 1988. The applicant served a Reply and Defence to Counterclaim and a Request for Further and Better Particulars of the Defence on 22 November 1989. On that date he also supplied responses to the Council’s request for Particulars. Pleadings were deemed (by the Rules of the Supreme Court) to be closed in December 1989. The applicant’s summons for directions was issued on 30 May 1991 and a hearing took place on 2 July 1991.
On the 16 July 1991 the applicant issued a summons for specific discovery. On the same date the Council issued a summons applying to strike out the applicant’s claim for want of prosecution. The summonses were due to be heard together on 5 August 1991, but were adjourned due to lack of time.
In June 1992 the applicant took steps to have his summons restored for hearing. On 28 August 1992 the applicant’s summons was adjourned for 28 days; it was adjourned for a second time at the request of the parties from 21 November 1992 to 6 January 1993.
On 6 January 1993 a District Judge acceded to the Council’s submissions that the applicant had been guilty of inordinate and inexcusable delay, causing prejudice to the Council, and he accordingly dismissed the applicant’s claim.
The applicant appealed to the High Court. The appeal was heard on 14 June 1993 and the judge’s order was sealed on 30 June 1993. The applicant’s appeal was allowed and leave to appeal against the order was refused.
The Council then applied to the Court of Appeal for leave to appeal against the order. The Council’s application was rejected on the papers by Lord Justice Hirst on 29 September 1993, the decision being set out in an order dated 7 October 1993. The Council therefore applied for, and secured, an oral hearing before the Court of Appeal on 7 December 1993, at which hearing leave to appeal was granted.
The parties lodged bundles of documents for the appeal on 7 February 1994. The bundles were approved by the Court of Appeal on 16 February 1994. There was subsequently a clarification of the law on dismissal for want of prosecution in a leading decision by the House of Lords (Roebuck v Mungovin [1994] 2 AC 224). This led to the Council amending its notice of appeal, and the appeal bundles were finalised by 17 March 1994.
On 9 August 1994 the Council’s appeal was listed to be heard on 13-14 February 1995. On the 14 February 1995 the Court of Appeal, relying upon the decision of the House of Lords in Roebuck v Mungovin, allowed the Council’s appeal and dismissed the action for want of prosecution. The Master of the Rolls, Sir Thomas Bingham, who gave the leading judgment, referred to the “regrettable lapse of time” prior to the hearing of the appeal by the Court of Appeal.
By a letter dated 21 February 1995, the applicant sought the leave of the Court of Appeal to appeal to the House of Lords. This was refused on 27 February 1995. The applicant then presented a petition for leave to appeal to the House of Lords on 14 March 1995. The applicant failed to lodge the relevant documents with this appeal. The judicial office of the House of Lords requested the documents of the applicant on 28 June 1995 and again on 7 November 1995. On 31 January 1996 the Appeal Committee rejected the applicant’s petition for leave.
